Citation Nr: 1337961	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  10-08 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether a reduction in the rating for service-connected adjustment disorder, from 30 percent disabling to 10 percent disabling, effective June 1, 2009, was proper. 

2.  Entitlement to an increased rating for adjustment disorder, currently evaluated as 30 percent disabling. 

3.  Whether a reduction in the rating for service-connected diabetes mellitus, type II, from 20 percent disabling to 10 percent disabling, effective June 1, 2009, was proper. 

4.  Entitlement to an increased rating for diabetes mellitus, type II, currently evaluated as 20 percent disabling. 

5.  Entitlement to an increased rating for peripheral neuropathy of the right upper extremity, currently evaluated as 10 percent disabling. 

6.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for peripheral neuropathy of the left upper extremity, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently evaluated as 10 percent disabling.

9.  Entitlement to a total disability rating based on individual employability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from December 2008 and March 2009 rating decisions of the RO in St. Petersburg, Florida.  

In a December 2008 rating decision the RO denied increased ratings for service-connected peripheral neuropathy of the bilateral upper and lower extremities, each rated 10 percent disabling.  In a March 2009 decision, the RO reduced the rating for the Veteran's service-connected adjustment disorder with anxiety and depressed mood, from 30 percent disabling to 10 percent disabling, and reduced the rating for the Veteran's diabetes mellitus type II, from 20 percent disabling to 10 percent disabling.  Each reduction was effective June 1, 2009.  The Veteran appealed for restoration of the prior ratings as well as for increased ratings for these disabilities.

This appeal initially arose when the Veteran filed claims for increased ratings for all of his service-connected disabilities in July 2008.  In the December 2009 statement of the case (SOC), the RO characterized each of the issues as "evaluation of" each service-connected disability.  However, as noted above, the propriety of the reductions of the disability ratings for adjustment disorder and diabetes mellitus is also at issue.  Thus, the Board finds that the current appeal encompasses each of the claims reflected on the title page. 

The Board finds that the record reasonably raises the question of whether the Veteran is unemployable due to his service-connected disabilities, and that there is a derivative claim for a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384   (2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU is part and parcel of the appeal for an increased rating.  Rice, supra.

The issues of entitlement to increased ratings for service-connected adjustment disorder, diabetes mellitus, and peripheral neuropathy of the bilateral upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims have been accomplished.

2.  The RO's reduction in the rating of the service-connected adjustment disorder from 30 percent disabling to 10 percent disabling and reduction in the rating of the service-connected diabetes mellitus from 20 percent disabling to 10 percent disabling denied the Veteran due process.


CONCLUSIONS OF LAW

1.  As the RO's reduction in the rating for service-connected adjustment disorder with anxiety and depressed mood, from 30 percent disabling to 10 percent disabling, effective June 1, 2009, was not in accordance with the law and regulations, the criteria for restoration of the 30 percent rating are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e) (2012).

2.  As the RO's reduction in the rating for service-connected diabetes mellitus type II, from 20 percent disabling to 10 percent disabling, effective June 1, 2009, was not in accordance with the law and regulations, the criteria for restoration of the 20 percent rating are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As the instant case involves a rating reduction, VA must comply with the provisions found in 38 C.F.R. § 3.105(e)-(i) rather than the notice and duty to assist provisions codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented at 38 C.F.R. § 3.159.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 513 (1993).  As will be discussed in detail below, the Board finds that the notice and due process requirements of 38 C.F.R. § 3.105 have been met.

Analysis

This case comes to the Board on appeal from a March 2009 rating decision that reduced the rating for the Veteran's service-connected adjustment disorder with anxiety and depressed mood, from 30 percent disabling to 10 percent disabling, and reduced the rating for his diabetes mellitus type II, from 20 percent disabling to 10 percent disabling.  Each rating reduction was effective June 1, 2009.  The Veteran seeks restoration of his prior disability ratings.  He does not argue that the notice or timing of the reductions was improper; rather he argues that the factual evidence of record does not warrant the reductions.

Governing law provides that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2002).  

The procedural framework set forth in 38 C.F.R. § 3.105(e) governing rating reductions is required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

VA regulations provide that where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2012).  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Unless otherwise provided in paragraph (i) of this section, if VA does not receive additional evidence within that period, it will take final rating action and reduce the award effective the last day of the month following 60 days from the date of notice to the beneficiary of the proposed reduction.  Id.  The beneficiary will also be informed that he or she will have an opportunity for a predetermination hearing.  38 C.F.R. § 3.105(i).

Additional requirements are set forth in 38 C.F.R. § 3.344 (2012), but these other provisions only apply to ratings that have continued for long periods at the same level (meaning five years or more).  This is not the situation here since the 30 percent rating for the Veteran's adjustment disorder with anxiety and depressed mood was assigned as of February 7, 2006 and only continued until June 1, 2009, and the 20 percent rating for his diabetes mellitus, type II, was assigned as of January 31, 2005 and only continued until June 1, 2009.  Hence, the 30 percent rating for adjustment disorder and the 20 percent rating for diabetes mellitus had not been in effect for the required five years or more, and compliance with the provisions of 38 C.F.R. § 3.344(a) and (b) is not required.  38 C.F.R. § 3.344(c) (2012).

In this case, based on November 2008 VA compensation examinations of the Veteran's service-connected adjustment disorder and diabetes mellitus, in a December 2008 rating decision, the RO proposed reducing the rating of the Veteran's adjustment disorder from 30 percent to 10 percent disabling and proposed reducing the rating of the Veteran's diabetes mellitus from 20 percent to 10 percent disabling.  The Veteran was notified of the proposed reduction by a letter dated January 2, 2009 which enclosed a copy of the December 2008 decision.  

The January 2009 letter was sent to the Veteran at his latest address of record, and advised him that he could submit medical or other evidence to show that the reductions should not be made but that, if additional evidence was not received within 60 days, his evaluation would be reduced.   The RO notified him that reduced payments would begin on the first day of the third month following notice of the final decision.  The RO further informed the Veteran of his right to request a personal hearing.  In its January 2009 letter to the Veteran, the RO informed him that some improvement had been noted in his service-connected adjustment disorder and diabetes mellitus, and stated, "We propose to reduce the prior evaluation of its disabling effect from 70% to 60%.  The combined evaluation for all of your service-connected disabilities will drop from 70% to 60%."  The Veteran did not respond to this letter or submit additional evidence within 60 days, and the ratings were thereafter reduced in the March 2009 rating decision discussed above.

The Board finds that the January 2009 letter provided inaccurate information to the Veteran as to the resulting combined disability rating after the rating reductions were implemented.  Specifically, after the ratings were reduced in the March 2009 rating decision, the Veteran's combined disability rating was reduced to 50 percent, (not 60 percent) as of June 1, 2009.  See 38 C.F.R. § 4.25.  However, the December 2008 rating decision that was enclosed with the January 2009 letter correctly listed the planned reductions to 10 percent for adjustment disorder and 10 percent for diabetes mellitus.  The Board finds that the incorrect information in the January 2009 letter regarding the planned reduction in the combined disability rating is a mere miscalculation, and that the correct information was provided to the Veteran in the attached December 2008 letter, and therefore does not render the reduction void ab initio.  See, e.g., VAOPGCPREC 31-97.  Thus, the Board finds that the Veteran was afforded proper notice of the proposed reductions in the December 2008 rating decision and January 2009 letter, and the requirements of 38 C.F.R. § 3.105(e) and (i) were met.  

Next, the Board must consider whether an improvement in the service-connected disabilities of adjustment disorder and diabetes mellitus had actually occurred at the time of the March 2009 rating reduction.

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work. See 38 C.F.R. §§ 4.1, 4.2, 4.13; Faust v. West, 13 Vet. App. 342 (2000); Brown v. Brown, 5 Vet. App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a Veteran is capable of more than marginal employment.  See Faust, supra.

The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).  

In the December 2008 rating decision, the RO indicated that it was proposing to reduce the rating for diabetes mellitus because his medication for this condition had been discontinued.  The RO indicated that it was proposing to reduce the rating for adjustment disorder because the criteria for a 30 percent rating were not met at the recent VA examination.  In the March 2009 rating decision, the RO stated that because no objections had been raised to the proposed reductions, the ratings for adjustment disorder and diabetes mellitus were decreased, and that the criteria for a 30 percent rating for adjustment disorder and a 20 percent rating for diabetes mellitus had not been met.  

The Board finds that the RO's analysis of the reductions in ratings of the Veteran's adjustment disorder and diabetes mellitus, in the March 2009 rating decision and February 2010 statement of the case, did not contain any discussion of whether there was actual improvement in these disabilities or an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, supra.  Moreover, as discussed below, the February 2010 statement of the case contains conflicting statements as to whether or not the ratings in question were reduced or remained unchanged.

By a June 2010 written statement, the Veteran's representative asserted that in the reasons and bases section of the February 2010 statement of the case, the RO indicated that a 30 percent rating was restored for adjustment disorder, and a 20 percent rating was continued for diabetes mellitus.  The representative correctly observed that there is no rating action effectuating such ratings.

The Board's review of the February 2010 statement of the case reveals that in the "ISSUE" portion of the statement of the case, the RO listed the issues on appeal as "Evaluation of adjustment disorder with anxiety and depressed mood (claimed as posttraumatic stress disorder), currently evaluated as 30 percent disabling," and "Evaluation of diabetes mellitus type II currently evaluated as 20 percent disabling."  In the "REASONS AND BASES" portion of the statement of the case, the RO stated, "Following a review of all evidence of record, the evaluation of adjustment disorder with anxiety and depressed mood is continued as 30 percent disabling," and "Following a review of all evidence of record, the evaluation of diabetes mellitus type II is continued as 10 percent disabling."  Finally, in the "DECISION" portion of the statement of the case, the RO stated that "Evaluation of adjustment disorder with anxiety and depressed mood currently evaluated as 10 percent disabling, is continued," and "Evaluation of diabetes mellitus type II which is currently evaluated 20 percent disabling, is continued."  

The plain language of the February 2010 statement of the case is conflicting and unclear, and does not provide the Veteran with an adequate statement of the determination of the agency of original jurisdiction on each issue, as required by governing regulation.  See 38 C.F.R. § 19.29.

After a review of all of the evidence of record, the Board finds that in the March 2009 rating decision and February 2010 the RO did not adequately consider or demonstrate that an improvement in the Veteran's service-connected adjustment disorder and diabetes mellitus had actually occurred, and that such improvement actually reflects an improvement in his ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; Brown, supra; Schafrath, supra.  Moreover, the statement of the case contained so many conflicting statements that it was impossible for the Veteran and his representative even to know whether or not the ratings for these disabilities were being reduced.  Accordingly, the Board finds that due process has not been provided to the appellant.

For the foregoing reasons, the Board finds that the 30 percent rating for the Veteran's adjustment disorder and the 20 percent rating for the Veteran's diabetes mellitus must be restored, effective June 1, 2009.


ORDER

As the reduction in the rating for service-connected adjustment disorder from 30 percent disabling to 10 percent disabling was in error, restoration of the 30 percent rating, effective June 1, 2009, is granted. 

As the reduction in the rating for service-connected diabetes mellitus from 20 percent disabling to 10 percent disabling was in error, restoration of the 20 percent rating, effective June 1, 2009, is granted. 


REMAND

The Veteran contends that his service-connected disabilities are more disabling than currently evaluated, and that his conditions have worsened since the last VA examinations.

The Board's review of the record reveals that further action on the claims for increased ratings is warranted. These increased rating claims must be remanded for contemporaneous VA examinations to determine the current level of severity of the service-connected adjustment disorder, diabetes mellitus, and peripheral neuropathy of the bilateral upper and lower extremities.

Additional medical comment is needed regarding the current level of severity of the service-connected adjustment disorder, diabetes mellitus, and peripheral neuropathy of the bilateral upper and lower extremities.  As observed by the Veteran's representative, the most recent VA compensation examination of these disabilities was conducted in November 2008, five years ago.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See also VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).  

Moreover, the most recent VA medical treatment records on file are dated in June 2007.  Pertinent ongoing VA and private medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In this regard, the Board notes that in his February 2010 substantive appeal, the Veteran specifically contended that his private physician, Dr. S., had increased the dosage of his medication for his service-connected psychiatric disorder, and that his VA physician had recently prescribed oral medication for his diabetes.  Records of this treatment are not on file and must be obtained.  Id.

As noted above, the Board finds that the record reasonably raises the question of whether the Veteran is unemployable due to his service-connected disabilities, and that there is a derivative claim for a TDIU.  See Roberson, supra; Rice, supra.

This derivative TDIU claim needs to be further developed before being adjudicated, so the Board is remanding this derivative TDIU claim.  See VAOGCPREC 6-96 (Aug. 16, 1996); VAOGCPREC 12-2001 (July 6, 2001). 
Additional information is needed to determine the degree of occupational impairment resulting from the Veteran's service-connected disabilities.  See Beaty v. Brown, 6 Vet. App. 532 (1994). 

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by any disabilities that are not service connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of at least 70 percent.  38 C.F.R. § 4.16(a). 
Even if the Veteran does not satisfy these threshold minimum rating requirements of § 4.16(a), it is also possible to receive a TDIU on an extra-schedular basis under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) if it is determined he is indeed incapable of securing and maintaining substantially gainful employment on account of his service-connected disabilities. 

Marginal employment, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The medical and other records on file, however, do not clearly indicate whether the Veteran is unemployable as a result of his service-connected disabilities alone.  So a VA examination and opinion are needed to assist in making this important determination. 

Appropriate notice for TDIU should be provided on remand.  38 U.S.C.A. § 5103(a). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with appropriate notice regarding the derivative TDIU claim, and send him a TDIU application (VA Form 21-8940) and ask him to complete and return it.
 
Ask the Veteran to provide the names and addresses of all VA and private (to include Dr. S.) medical care providers that have evaluated or treated him for his adjustment disorder, diabetes mellitus, and peripheral neuropathy of the bilateral upper and lower extremities since June 2007. With his authorization, obtain all identified records that are not already in the claims file.

Document all efforts to obtain these additional records. If attempts to obtain any identified records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran of this fact.

2.  Upon receipt of all additional records, schedule appropriate VA compensation examination(s) to reassess the severity of the Veteran's service-connected adjustment disorder, diabetes mellitus, and peripheral neuropathy of the bilateral upper and lower extremities. 

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to the likelihood (very likely, as likely as not, or unlikely) that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disabilities.

The claims file, including a complete copy of this remand (and any additional evidence obtained on remand), must be made available to and reviewed by the examiner for the pertinent medical and other history.  All necessary tests and studies should be conducted.  

With respect to diabetes mellitus, the examiner should specifically indicate whether or not this disease requires a restricted diet, and/or an oral hypoglycemic agent, and/or insulin.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Finally, readjudicate the claims on appeal and adjudicate the derivative TDIU claim, in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case and give him an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


